Exhibit 10.1

 

LOGO [g438753g0822224300888.jpg]

EXECUTIVE EMPLOYMENT AGREEMENT

for

Kevin Conley

This Executive Employment Agreement (“Agreement”), made between Everspin
Technologies, Inc. (the “Company”) and Kevin Conley (“Executive”) (collectively,
the “Parties”), is effective as of August 18, 2017. It is expected that
Executive’s start date will be September 1, 2017.

WHEREAS, Executive has been performing services for the Company as a member of
the Board of Directors pursuant to the terms of an offer letter from the Company
dated March 14, 2017 (the “Offer Letter”); and

WHEREAS, the Company desires for Executive to continue providing services to the
Company, and Executive is willing to continue such employment by the Company, on
the amended and restated terms and conditions set forth in this Agreement, which
terms shall replace and supersede the terms of the Offer Letter in their
entirety;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1. Employment by the Company.

1.1 Position. Executive shall serve as the Company’s President and Chief
Executive Officer. During Executive’s employment with the Company, Executive
will devote Executive’s best efforts and substantially all of Executive’s
business time and attention to the business of the Company, except for approved
vacation periods and reasonable periods of illness or other incapacities
permitted by the Company’s general employment policies.

1.2 Duties and Location. Executive shall perform such duties as are required by
the Company’s Board of Directors (the “Board”), to whom Executive will report.
Executive shall regularly spend time at the Company’s locations in Chandler,
Arizona and Austin, Texas; however, Executive is expected to travel frequently
and shall perform his duties in other locations as reasonably necessary. The
Company may modify Executive’s job title and duties as it deems necessary and
appropriate in light of the Company’s needs and interests from time to time;
provided, however, that changing Executive’s title to a position other than
Chief Executive Officer or limiting Executive’s duties in a manner inconsistent
with the CEO title will be deemed Good Reason for Executive to resign from his
employment with Company pursuant to Sections 3.2 and 6.2 of this Agreement.

 

1.



--------------------------------------------------------------------------------

1.3 Policies and Procedures. The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

2. Compensation.

2.1 Salary. For services to be rendered hereunder, Executive shall receive a
base salary at the rate of four hundred thousand dollars ($400,000) per year
(the “Base Salary”), subject to standard payroll deductions and withholdings and
payable in accordance with the Company’s regular payroll schedule. Thereafter,
Executive’s Base Salary shall be reviewed by the Board for possible adjustment
annually.

2.2 Bonus. Executive will be eligible for an annual discretionary bonus of up to
65% of Executive’s Base Salary (the “Bonus Target”). Starting January 1, 2018,
Executive’s annual target bonus percentage, whether Executive receives an annual
bonus for any given year, and the amount of any such annual bonus, will be
determined by the Board in its sole discretion based upon the Company’s and
Executive’s achievement of objectives and milestones to be determined on an
annual basis by the Board in consultation with Executive; provided, however,
that Executive’s 2017 annual bonus will be guaranteed to be at least two hundred
sixty thousand dollars ($260,000), prorated for the period from the Employment
Start Date to December 31, 2017, subject to standard deductions and withholdings
(the “Initial Bonus”). Bonuses are generally paid by March 15 following the
applicable bonus year, and Executive must be an active employee on the date any
Annual Bonus is paid in order to earn any such Annual Bonus. Executive will not
be eligible for, and will not earn, any Annual Bonus (including a prorated
bonus) if Executive’s employment terminates for any reason before the date
Annual Bonuses are paid.

2.3 Standard Company Benefits. Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time. The
Company reserves the right to cancel or change the benefit plans or programs it
offers to its employees at any time.

2.4 Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy and requirements of the Internal
Revenue Service as in effect from time to time. In addition, the Company will
reimburse Executive for reasonable expenses incurred in traveling to the
company’s offices in Chandler, Arizona and Austin, Texas, and the Company will
pay for accommodations in the Chandler, Arizona area.

2.5 Equity. The Company will recommend that the Board grant to Executive
(i) options to purchase four hundred thousand (400,000) shares (“New Option”)
and (ii) a restricted stock unit for ten thousand (10,000) shares (“RSU”). The
New Option, RSU and the Executives existing options shall be governed in all
respects by the governing plan documents, grant notices and stock option
agreements; provided, however, that the RSU shall have a one-year vesting
period. Executive shall be eligible to receive further stock grants and/or stock
option awards in the sole discretion of the Board.

 

2.



--------------------------------------------------------------------------------

2.6 Sign On Bonus. Executive shall receive a one-time sign on bonus of fifty
thousand dollars ($50,000), which Executive must pay back if Executive resigns
without Good Reason within twelve (12) months of the Employment Start Date. The
sign on bonus contemplated herein shall be paid at the same time as Executive’s
first paycheck, to be paid on the Company’s regular payroll schedule.

3. Termination of Employment; Severance.

3.1 At-Will Employment. Executive’s employment relationship is at-will. Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice.

3.2 Termination Without Cause; Resignation for Good Reason.

(i) The Company may terminate Executive’s employment with the Company at any
time without Cause (as defined below). Further, Executive may resign at any time
for Good Reason (as defined below).

(ii) In the event Executive’s employment with the Company is terminated by the
Company without Cause, or Executive resigns for Good Reason, then provided such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
thereunder, a “Separation from Service”), and provided Executive remains in
compliance with all contractual obligations to the Company, then the Company
shall provide Executive with the following severance benefits, subject to the
terms and conditions set forth in Section 4:

(a) The Company shall pay Executive severance in the form of continuation of
Executive’s Base Salary for twelve (12) months after the date of Executive’s
Separation from Service. These salary continuation payments will be paid on the
Company’s regular payroll schedule, subject to standard deductions and
withholdings, over the twelve (12) month period following Executive’s Separation
from Service; provided, however, that no payments will be made prior to the 60th
day following Executive’s Separation from Service. On the 60th day following
Executive’s Separation from Service, the Company will pay Executive in a lump
sum the salary continuation payments that Executive would have received on or
prior to such date under the original schedule with the balance of the cash
severance being paid as originally scheduled.

(b) Provided that Executive timely elects continued coverage under COBRA, the
Company shall pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for eligible dependents, if applicable) (“COBRA Premiums”)
through the period (the “COBRA Premium Period”) starting on the Executive’s
Separation from Service and ending on the earliest to occur of: (i) twelve (12)
months following Executive’s Separation from Service; (ii) the date Executive

 

3.



--------------------------------------------------------------------------------

becomes eligible for group health insurance coverage through a new employer; or
(iii) the date Executive ceases to be eligible for COBRA continuation coverage
for any reason, including plan termination. In the event Executive becomes
covered under another employer’s group health plan or otherwise cease to be
eligible for COBRA during the COBRA Premium Period, Executive must immediately
notify the Company of such event. Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that it cannot pay the COBRA Premiums
without a substantial risk of violating applicable law, the Company instead
shall pay to Executive, on the first day of each calendar month remaining in the
COBRA Premium Period, a fully taxable cash payment equal to the applicable COBRA
premiums for that month, subject to applicable tax withholdings, which Executive
may, but is not obligated to, use toward the cost of COBRA premiums.

(c) The vesting of Executive’s Options shall be accelerated such that the shares
subject to the Options that would have vested in the twelve (12) month period
following Executive’s Separation from Service shall be deemed immediately vested
and exercisable as of Executive’s last day of employment; provided, however,
that if Executive’s termination without Cause or resignation for Good Reason
occurs within eighteen (18) months following the effective date of a Change of
Control (as defined below), then the Company will accelerate the vesting of the
Options such that 100% of the shares subject to the Options will vest and be
immediately exercisable.

3.3 Termination for Cause; Resignation Without Good Reason; Death or Disability.

(i) The Company may terminate Executive’s employment with the Company at any
time for Cause. Further, Executive may resign at any time without Good Reason.
Executive’s employment with the Company may also be terminated due to
Executive’s death or disability.

(ii) If Executive resigns without Good Reason, or the Company terminates
Executive’s employment for Cause, or upon Executive’s death or disability, then
(i) Executive will no longer vest in the Options, (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned), and (c) Executive will not be entitled to
any severance benefits, including (without limitation) the Severance, COBRA
Premiums, Special Cash Payments or Accelerated Vesting. In addition, Executive
shall resign from all positions and terminate any relationships as an employee,
advisor, officer or director with the Company and any of its affiliates, each
effective on the date of termination.

4. Conditions to Receipt of Severance Benefits. Executive’s receipt of the
severance benefits described in Section 3.2 is contingent upon Executive signing
and not revoking a separation agreement and release of claims in a form
reasonably satisfactory to the Company (the “Separation Agreement”). No
severance benefits will be paid or provided until the Separation Agreement
becomes effective. Executive shall also resign from all positions and terminate
any relationships as an employee, advisor, officer or director with the Company
and any of its affiliates, each effective on the date of termination.

 

4.



--------------------------------------------------------------------------------

5. Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Internal Revenue Code Section 409A
provided under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions, and to the extent no so exempt,
this Agreement (and any definitions hereunder) will be construed in a manner
that complies with Section 409A. For purposes of Code Section 409A (including,
without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any installment
payments under this Agreement (whether severance payments, reimbursements or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment. Notwithstanding any provision to the
contrary in this Agreement, if Executive is deemed by the Company at the time of
Executive’s Separation from Service to be a “specified employee” for purposes of
Code Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to Executive
prior to the earliest of (i) the expiration of the six-month period measured
from the date of Executive’s Separation from Service with the Company, (ii) the
date of Executive’s death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation. Upon the first business
day following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Paragraph shall be paid in a lump
sum to Executive, and any remaining payments due shall be paid as otherwise
provided herein or in the applicable agreement. No interest shall be due on any
amounts so deferred.

6. Definitions.

6.1 Cause. For purposes of this Agreement, “Cause” for termination of
Executive’s employment will mean: (a) commission of any felony or crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof; (b) attempted commission of, or participation in, a
fraud or act of dishonesty against the Company; (c) intentional, material
violation of any contract or agreement between Executive and the Company or of
any statutory duty owed to the Company, which breach or violation is not cured
within ten (10) business days of written notice to Executive thereof;
(d) intentional, unauthorized use or disclosure of the Company’s confidential
information or trade secrets; or (e) gross misconduct.

6.2 Good Reason. For purposes of this Agreement, Executive shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company or a successor corporation or entity without
Executive’s prior written consent: (a) a material reduction in Executive’s total
target compensation, which the Parties agree is a reduction of at least 10% of
Executive’s Base Salary plus the amount that could be earned by achieving the
Bonus Target (unless

 

5.



--------------------------------------------------------------------------------

pursuant to a compensation reduction program applicable generally to the
Company’s similarly situated employees); (b) a change in Executive’s job title,
a material reduction in Executive’s duties (including responsibilities and/or
authorities), or a change in reporting structure such that Executive is
reporting to anyone other than the Board. In order to resign for Good Reason,
Executive must provide written notice to the Board within 30 days after the
first occurrence of the event giving rise to Good Reason setting forth the basis
for Executive’s resignation, allow the Company at least 30 days from receipt of
such written notice to cure such event, and if such event is not reasonably
cured within such period, Executive must resign from all positions Executive
then holds with the Company not later than 30 days after the expiration of the
cure period.

6.3 Change of Control. For purposes of this Agreement, “Change of Control” shall
be as defined in the Everspin 2008 Equity Incentive Plan.

7. Proprietary Information Obligations. Executive shall remain bound by the
terms of the Employee Proprietary Information and Inventions Assignment
Agreement that Executive previously executed.

8. Outside Activities During Employment.

8.1 Non-Company Business. Except with the prior written consent of the Board,
Executive will not during Executive’s employment with the Company undertake or
engage in any other employment, occupation or business enterprise, other than
ones in which Executive is a passive investor. Executive may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of Executive’s duties hereunder.

8.2 No Adverse Interests. Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise.

9. Dispute Resolution. To ensure timely and economical resolution of any
disputes that may arise in connection with Executive’s employment with the
Company, as a condition of Executive’s employment, Executive and the Company
hereby agree that any and all claims, disputes or controversies of any nature
whatsoever arising out of, or relating to, this letter, or its interpretation,
enforcement, breach, performance or execution, Executive’s employment with the
Company, or the termination of such employment, shall be resolved, to the
fullest extent permitted by law, by final, binding and confidential arbitration
conducted before a single arbitrator by the American Arbitration Association
(“AAA”) under the then-applicable AAA employment arbitration rules (which can be
found at http://www.adr.org/). The arbitration shall take place in Phoenix,
Arizona; provided, however, that if the arbitrator determines there will be an
undue hardship to Executive to have the arbitration in such location, the
arbitrator will choose an alternative appropriate location. Executive and the
Company each acknowledge that by agreeing to this arbitration procedure, both
Executive and the Company waive the right to resolve any such dispute, claim or
demand through a trial by jury or judge or by administrative proceeding.
Executive will have the right to be represented by legal counsel at Executive’s
expense at any arbitration proceeding. The arbitrator shall: (i) have

 

6.



--------------------------------------------------------------------------------

the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be available under applicable law in a
court proceeding; and (ii) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based. The arbitrator, and not a court,
shall also be authorized to determine whether the provisions of this paragraph
apply to a dispute, controversy, or claim sought to be resolved in accordance
with these arbitration procedures. The Company shall pay all costs and fees in
excess of the amount of court fees that Executive would be required to incur if
the dispute were filed or decided in a court of law. Nothing in this Agreement
is intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any
arbitration.

10. General Provisions.

10.1 Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

10.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

10.3 Waiver. Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

10.4 Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with regard to this subject matter and is the
complete, final, and exclusive embodiment of the Parties’ agreement with regard
to this subject matter. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations, including (without limitation) the Offer Letter. It is entered
into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified or amended except in a
writing signed by a duly authorized officer of the Company.

10.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

 

7.



--------------------------------------------------------------------------------

10.6 Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

10.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

10.8 Tax Withholding and Indemnification. All payments and awards contemplated
or made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities. Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this Agreement.
Executive has had the opportunity to retain a tax and financial advisor and
fully understands the tax and economic consequences of all payments and awards
made pursuant to the Agreement.

10.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Arizona.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

 

EVERSPIN TECHNOLOGIES, INC. By:  

/s/ Stephen Socolof

  Stephen Socolof   Member, Board of Directors EXECUTIVE

/s/ Kevin Conley

Kevin Conley

 

8.